DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claim 1 is rejected because it recites a method of intra-surgical use of a surgical patient health record but fails to include any step of using said record.  Thus, it is unclear how the patient health record is used as claimed.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Publication No. 2018/0271603 to Nir et al. “Nir” in view of U.S. Publication No. 2016/0331474 to Lacal et al. “Lacal” and U.S. Publication No. 2014/0374476 to Ban et al. “Ban”. 
As for Claims 1, 11 and 20,  Nir discloses an intelligent laparoscopic surgical tool control system, method and computer program for performing a surgical procedure on a patient (Abstract).  Nir makes it clear that the laparoscopic procedure may include manual or robotic control of instruments (Paragraphs [0002], [0183] and [0243]) according to “allowed” and “restricted” movement defined, at least in part by historical movement of the surgical tool in a previous surgery (Paragraph [0044]).  Nir also uses predefined “rules” (Paragraphs [0048]) to define boundaries of allowed/restricted regions to avoid hazards (Paragraphs [0049]-[0066]) and to activate/deactivate a portion of at least one surgical tool based on, at least in part, whether the tool is in a correct position (Paragraphs [0012], [0016], [0030], [0075], [0097] and [0231]).  Nir’s system detects the current position of the tool with a sensor or imaging means (Paragraphs [0034]-[0040]).  Such disclosures are considered to read on the claim limitations of receiving user input commands to control movement of a robotic instrument, tracking the surgical instrument actuator state (e.g. activated/deactivated) during movement and transitioning to a first safety mode in response to transitioning the actuator state in its broadest reasonable interpretation.  For example, Nir explains in a non-limiting example where a grasper is “closed” when the grasper is in the correct position to hold a swab and where the grasper is opened if it is determined that a swab should be removed (Paragraph [0231]).  Nir discloses where the “grasper” tool is non-limiting and the activating and deactivating can relate to cautery tools (Paragraph [0543]).  
While Nir discloses the system may convey messages including information about the patient, information about the surgical tool, information about the procedure, suggestion of a procedure, a warning or any combination thereof (Paragraph [0029]), Nir does not expressly disclose where the message about the patient/procedure is recalled from a patient health record.  
Lacal teaches from within a similar field of endeavor with respect to systems and methods for planning, implementing and analyzing a robotic procedure (Abstract) where a display is able to display information relating to guiding the user through the procedure (Abstract; Paragraphs [0020]-[0022], [0026] and [0051]).  In one embodiment, Lacal’s system receives input in the form of “rules” relating to patient information (Paragraph [0048]).  For example, one rule may define that for a patient weighing over 300 lbs, an implant size smaller than a certain threshold should never be recommended.  Similarly, an implant size above a certain threshold should not be recommended for a patient with a brittle femur bone.  
Ban teaches from within a similar field of endeavor with respect to planning a medical procedure where a controller may acquire identification information of a patient, acquire patient information and diagnostic information based on the identification information and change a state of a medical device based on patient information and the diagnostic information (Abstract).  In one embodiment, Ban explains where patient information provided by the health record can indicate patient diseases or previous surgeries thereby notifying the user that the patient may be put at risk by the user of the medical device  (Paragraphs [0069]-[0072]). 
Accordingly, one skilled in the art would have been motivated to have modified the surgical system and method described by Nir to use patient information referenced from the user’s health record to guide a user through, make suggestions/recommendations/reminders and/or identify any risks to the patient based on, at least in part, patient diseases/conditions and previous surgeries before or during the procedure as described by Lacal and Ban in order to enhance the efficiency or workflow of the robotic procedure and minimize patient risks as such a modification merely involves combining prior art elements according to known techniques to yield predictable results (MPEP 2143).   

Regarding Claims 2, 8, 12, 18 and the matching limitation of Claim 20, the modified device references a patient health record to improve safety of the surgical procedure as explained above.  Examiner notes that the health record information may be used to plan allowable/restricted regions and where to activate/deactivate the cauterization or grasping tool.  Such disclosures are considered to read on matching a first health feature with an actuator state of the surgical instrument in its broadest reasonable interpretation.  
As for Claims 3 and 13, the modified system provides various messages/warnings to the user regarding the status of the procedure as explained above.  Examiner notes that it would have been obvious to a person skilled in the art to have displayed a status message to the user indicating that the tool is activated/deactivated in order to enhance user safety.  
With respect to Claims 4 and 14, the modified device references a patient health record to improve safety of the surgical procedure as explained above.  Examiner notes that the health record information may be displayed as a first message (e.g. “the patient previously received an arterial surgery”, or “caution this patient is diabetic”).  These message are non-limiting examples and one skilled in the art would recognize that any medical information for a patient may be conveyed in the message.  
As for Claims 5 and 15, Examiner notes that the deactivated tool state would read on a second safety mode in its broadest reasonable interpretation.  
Regarding Claims 6 and 16, as explained above, one skilled in the art would have been motivated to provide additional messages to the user indicating the tool’s changed state (activated/deactivated).  
With respect to Claims 7, 9, 17 and 19, Examiner notes that in the modified system, the instrument is limited to an allowable range of motion and therefore would exert a limited force to anatomical tissue just outside the allowable boundary in its broadest reasonable interpretation.  
As for Claim 10, Examiner notes that such limitations have been addressed above with respect to claims 2 and 3.  

Claim(s) 7 and 17 is/are alternatively rejected under 35 U.S.C. 103 as being unpatentable over Nir, Lacal and Ban as applied to claims 1 and 11 above, and further in view of U.S. Publication No. 2002/0120188 to Brock et al. “Brock”.  
Regarding Claims 7 and 17, Nir, Lacal and Ban disclose a robotic surgery system and method as described above.  Furthermore, Lacal discloses wherein the guidance display can convey force information to the user relating to the optimized plan (Paragraphs [0006], [0028]-[0029]).  However, it is not clear if the force information would limit the force of the surgical instrument on the anatomy.  
Brock teaches from within a similar field of endeavor with respect to robotic surgical procedures where when the end effector is getting close to a danger zone (e.g. nerve, avoidance zone) force feedback is applied to impede or lessen further action of the end effector (Paragraph [0090]).  
Accordingly, one skilled in the art would have been motivated to have used force information described by Lacal to define Nir’s allowable and restricted regions and limit the end effector’s ability to move closer to avoidance zones as described by Brock in order to increase patient safety.  Moreover, such a modification merely involves combining prior art elements according to known techniques to yield predictable results (MPEP 2143).   
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. U.S. Publication No. 2017/0360509 to Bonney et al. which discloses a surgical system and method where a surgical tool is “activated” when it is located within a defined area to reduce harm to surrounding tissue (Paragraph [0025]).  U.S. Publication No. 2002/0038085 to Immerz which discloses automatically deactivating a surgical drill when it reaches a desired depth (Paragraph [0015]).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER L COOK whose telephone number is (571)270-7373. The examiner can normally be reached M-F approximately 8AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashley Buran can be reached on 571-270-5284. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTOPHER L COOK/Primary Examiner, Art Unit 3793